Hill, C. J.
1. An accusation containing two counts charged the defendant with the oifense of gaming by playing and betting for money at games played with cards and games played with dice. The verdict was guilty, without specifying upon which count it was based. Held, that the accusation charged but the one oifense of gaming, the two counts varying the methods of its commission, and a general verdict of guilty will be upheld, if either count is supported by the evidence. Tooke v. State, 4 Ga. App. 495 (61 S. E. 917), and citations.
2. The evidence fully supports the verdict. Judgment affirmed.